     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 1 of 10 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Thomas E. Wheeler (SBN 308789)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
      21550 Oxnard St., Suite 780
 5    Woodland Hills, CA 91367
 6
      Phone: 323-306-4234
      Fax: 866-633-0228
 7    tfriedman@toddflaw.com
 8    abacon@toddflaw.com
      mgeorge@toddflaw.com
 9
      twheeler@toddflaw.com
10    Attorneys for Plaintiff
11
                         UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
      TERRY FABRICANT, individually ) Case No. 2:21-cv-05526
14    and on behalf of all others similarly )
15    situated,                             ) CLASS ACTION
                                            )
16
      Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
17                                          ) OF:
18           vs.                            )
                                            ) 1. NEGLIGENT VIOLATIONS OF
19                                               THE TELEPHONE CONSUMER
                                            )    PROTECTION ACT [47 U.S.C.
20    SPRINGVILLE PARTNERS LLC, )                §227 ET SEQ.]
      and DOES 1 through 10, inclusive,     ) 2. WILLFUL VIOLATIONS OF THE
21                                               TELEPHONE CONSUMER
                                            )    PROTECTION ACT [47 U.S.C.
22    Defendant(s).                         )    §227 ET SEQ.]
23
                                            )
                                            ) DEMAND FOR JURY TRIAL
24
            Plaintiff, TERRY FABRICANT (“Plaintiff”), on behalf of himself and all
25
      others similarly situated, alleges the following upon information and belief based
26
      upon personal knowledge:
27
                                 NATURE OF THE CASE
28
            1.    Plaintiff brings this action for himself and others similarly situated


                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 2 of 10 Page ID #:2




 1    seeking damages and any other available legal or equitable remedies resulting from
 2    the illegal actions of SPRINGVILLE PARTNERS LLC (“Defendant”), in
 3    negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 4    telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 5    et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 6                               JURISDICTION & VENUE
 7            2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8    a resident of California, seeks relief on behalf of a Class, which will result in at
 9    least one class member belonging to a different state than that of Defendant, a New
10    York company. Plaintiff also seeks up to $1,500.00 in damages for each call in
11    violation of the TCPA, which, when aggregated among a proposed class in the
12    thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
13    Therefore, both diversity jurisdiction and the damages threshold under the Class
14    Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
15            3.   Venue is proper in the United States District Court for the Central
16    District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
17    business within the state of California and Plaintiff resides within this District.
18                                          PARTIES
19            4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
20    residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
21    (39).

22            5.   Defendant, SPRINVILLE PARTNERS LLC (“Defendant” or

23    “DEFENDANT”), is a company that provides loans to businesses, and is a “person”

24    as defined by 47 U.S.C. § 153 (39).

25
              6.   The above named Defendant, and its subsidiaries and agents, are

26
      collectively referred to as “Defendants.” The true names and capacities of the

27
      Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
      currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
28



                                    CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 3 of 10 Page ID #:3




 1    names. Each of the Defendants designated herein as a DOE is legally responsible
 2    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3    Complaint to reflect the true names and capacities of the DOE Defendants when
 4    such identities become known.
 5          7.     Plaintiff is informed and believes that at all relevant times, each and
 6    every Defendant was acting as an agent and/or employee of each of the other
 7    Defendants and was acting within the course and scope of said agency and/or
 8    employment with the full knowledge and consent of each of the other Defendants.
 9    Plaintiff is informed and believes that each of the acts and/or omissions complained
10    of herein was made known to, and ratified by, each of the other Defendants.
11                               FACTUAL ALLEGATIONS
12          8.     Beginning in or around October 11, 2018, Defendant contacted
13    Plaintiff on his cellular telephone ending in -1083, in an effort to sell or solicit its
14    services.
15          9.     Defendant called Plaintiff on his cellular telephone at least thirteen
16    times from October 11, 2018 to October 1, 2019 from phone numbers confirmed
17    to belong to Defendant, including without limitation (347) 778-5191, (347) 476-
18    3146, (347) 273-8142, and (347) 778-5198.
19          10.    Defendant used an “automatic telephone dialing system”, as defined
20    by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
21    business services.

22          11.    Defendant’s calls constituted calls that were not for emergency

23    purposes as defined by 47 U.S.C. § 227(b)(1)(A).

24
            12.    Defendant’s calls were placed to telephone number assigned to a

25
      cellular telephone service for which Plaintiff incurs a charge for incoming calls

26
      pursuant to 47 U.S.C. § 227(b)(1).

27
            13.    Plaintiff is not a customer of Defendant’s services and has never
      provided any personal information, including his cellular telephone number, to
28



                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 4 of 10 Page ID #:4




 1    Defendant for any purpose whatsoever.
 2          14.     In addition, on at least one occasion, Plaintiff answered the telephone
 3    and told Defendant to stop calling him. Accordingly, Defendant never received
 4    Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 5    dialing system or an artificial or prerecorded voice on his cellular telephone
 6    pursuant to 47 U.S.C. § 227(b)(1)(A).
 7          15.     Plaintiff alleges upon information and belief, including without
 8    limitation his experiences as recounted herein, especially his experience of being
 9    called after expressly requesting that Defendant cease all calls to his, that
10    Defendant lacks reasonable policies and procedures to avoid the violations of the
11    Telephone Consumer Protection act herein described.
12                                 CLASS ALLEGATIONS
13          16.     Plaintiff brings this action individually and on behalf of all others
14    similarly situated, as a member the two proposed classes (hereafter, jointly, “The
15    Classes”). The class concerning the ATDS claim for no prior express consent
16    (hereafter “The ATDS Class”) is defined as follows:
17
                    All persons within the United States who received any
18                  solicitation/telemarketing   telephone   calls    from
19                  Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
20                  system or an artificial or prerecorded voice and such
21                  person had not previously consented to receiving such
                    calls within the four years prior to the filing of this
22
                    Complaint
23
24          17.     The class concerning the ATDS claim for revocation of consent, to the
25    extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
26    as follows:
27
                    All persons within the United States who received any
28                  solicitation/telemarketing  telephone    calls   from


                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 5 of 10 Page ID #:5




 1                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 2                 system or an artificial or prerecorded voice and such
 3                 person had revoked any prior express consent to receive
                   such calls prior to the calls within the four years prior to
 4
                   the filing of this Complaint.
 5
 6          18.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 7    of all persons within the United States who received any solicitation telephone calls
 8    from Defendant to said person’s cellular telephone made through the use of any
 9    automatic telephone dialing system or an artificial or prerecorded voice and such
10    person had not previously not provided their cellular telephone number to
11    Defendant within the four years prior to the filing of this Complaint.
12          19.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
13    consisting of all persons within the United States who received any
14    solicitation/telemarketing telephone calls from Defendant to said person’s cellular
15    telephone made through the use of any automatic telephone dialing system or an
16    artificial or prerecorded voice and such person had revoked any prior express
17    consent to receive such calls prior to the calls within the four years prior to the
18    filing of this Complaint.
19          20.    Defendant, its employees and agents are excluded from The Classes.
20    Plaintiff does not know the number of members in The Classes, but believes the
21    Classes members number in the thousands, if not more. Thus, this matter should
22    be certified as a Class Action to assist in the expeditious litigation of the matter.

23          21.    The Classes are so numerous that the individual joinder of all of its

24    members is impractical. While the exact number and identities of The Classes

25
      members are unknown to Plaintiff at this time and can only be ascertained through

26
      appropriate discovery, Plaintiff is informed and believes and thereon alleges that

27
      The Classes includes thousands of members. Plaintiff alleges that The Classes

28
      members may be ascertained by the records maintained by Defendant.



                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 6 of 10 Page ID #:6




 1          22.    Plaintiff and members of The ATDS Class and The ATDS Revocation
 2    Class were harmed by the acts of Defendant in at least the following ways:
 3    Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
 4    telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
 5    members to incur certain charges or reduced telephone time for which Plaintiff and
 6    ATDS Class and ATDS Revocation Class members had previously paid by having
 7    to retrieve or administer messages left by Defendant during those illegal calls, and
 8    invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
 9    members.
10          23.    Common questions of fact and law exist as to all members of The
11    ATDS Class which predominate over any questions affecting only individual
12    members of The ATDS Class. These common legal and factual questions, which
13    do not vary between ATDS Class members, and which may be determined without
14    reference to the individual circumstances of any ATDS Class members, include,
15    but are not limited to, the following:
16                 a.     Whether, within the four years prior to the filing of this
17                        Complaint, Defendant made any telemarketing/solicitation call
18                        (other than a call made for emergency purposes or made with
19                        the prior express consent of the called party) to a ATDS Class
20                        member using any automatic telephone dialing system or any
21                        artificial or prerecorded voice to any telephone number

22                        assigned to a cellular telephone service;

23                 b.     Whether Plaintiff and the ATDS Class members were damaged

24
                          thereby, and the extent of damages for such violation; and

25
                   c.     Whether Defendant should be enjoined from engaging in such

26
                          conduct in the future.

27
            24.    As a person that received numerous telemarketing/solicitation calls
      from Defendant using an automatic telephone dialing system or an artificial or
28



                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 7 of 10 Page ID #:7




 1    prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 2    claims that are typical of The ATDS Class.
 3          25.    Common questions of fact and law exist as to all members of The
 4    ATDS Revocation Class which predominate over any questions affecting only
 5    individual members of The ATDS Revocation Class. These common legal and
 6    factual questions, which do not vary between ATDS Revocation Class members,
 7    and which may be determined without reference to the individual circumstances of
 8    any ATDS Revocation Class members, include, but are not limited to, the
 9    following:
10                 a.    Whether, within the four years prior to the filing of this
11                       Complaint, Defendant made any telemarketing/solicitation call
12                       (other than a call made for emergency purposes or made with
13                       the prior express consent of the called party) to an ATDS
14                       Revocation Class member, who had revoked any prior express
15                       consent to be called using an ATDS, using any automatic
16                       telephone dialing system or any artificial or prerecorded voice
17                       to any telephone number assigned to a cellular telephone
18                       service;
19                 b.    Whether Plaintiff and the ATDS Revocation Class members
20                       were damaged thereby, and the extent of damages for such
21                       violation; and

22                 c.    Whether Defendant should be enjoined from engaging in such

23                       conduct in the future.

24
            26.    As a person that received numerous telemarketing/solicitation calls

25
      from Defendant using an automatic telephone dialing system or an artificial or

26
      prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff

27
      is asserting claims that are typical of The ATDS Revocation Class.
            27.    Plaintiff will fairly and adequately protect the interests of the members
28



                                    CLASS ACTION COMPLAINT
                                               -7-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 8 of 10 Page ID #:8




 1    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 2    class actions.
 3          28.    A class action is superior to other available methods of fair and
 4    efficient adjudication of this controversy, since individual litigation of the claims
 5    of all Classes members is impracticable. Even if every Classes member could
 6    afford individual litigation, the court system could not. It would be unduly
 7    burdensome to the courts in which individual litigation of numerous issues would
 8    proceed. Individualized litigation would also present the potential for varying,
 9    inconsistent, or contradictory judgments and would magnify the delay and expense
10    to all parties and to the court system resulting from multiple trials of the same
11    complex factual issues. By contrast, the conduct of this action as a class action
12    presents fewer management difficulties, conserves the resources of the parties and
13    of the court system, and protects the rights of each Classes member.
14          29.    The prosecution of separate actions by individual Classes members
15    would create a risk of adjudications with respect to them that would, as a practical
16    matter, be dispositive of the interests of the other Classes members not parties to
17    such adjudications or that would substantially impair or impede the ability of such
18    non-party Class members to protect their interests.
19          30.    Defendant has acted or refused to act in respects generally applicable
20    to The Classes, thereby making appropriate final and injunctive relief with regard
21    to the members of the Classes as a whole.

22                             FIRST CAUSE OF ACTION

23           Negligent Violations of the Telephone Consumer Protection Act

24                                  47 U.S.C. §227 et seq.

25
            31.    Plaintiff repeats and incorporates by reference into this cause of

26
      action the allegations set forth above at Paragraphs 1-32.

27
            32.    The foregoing acts and omissions of Defendant constitute numerous
      and multiple negligent violations of the TCPA, including but not limited to each
28



                                   CLASS ACTION COMPLAINT
                                              -8-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 9 of 10 Page ID #:9




 1    and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 2           33.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 3    seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 4    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5           34.    Plaintiff and the Class members are also entitled to and seek
 6    injunctive relief prohibiting such conduct in the future.
 7                            SECOND CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 9                                  47 U.S.C. §227 et seq.
10           35.    Plaintiff repeats and incorporates by reference into this cause of
11    action the allegations set forth above at Paragraphs 1-32.
12           36.    The foregoing acts and omissions of Defendant constitute numerous
13    and multiple knowing and/or willful violations of the TCPA, including but not
14    limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
15    seq.
16           37.    As a result of Defendant’s knowing and/or willful violations of 47
17    U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
18    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20           38.    Plaintiff and the Class members are also entitled to and seek
21    injunctive relief prohibiting such conduct in the future.

22                                 PRAYER FOR RELIEF

23    WHEREFORE, Plaintiff requests judgment against Defendant for the following:

24                              FIRST CAUSE OF ACTION

25
             Negligent Violations of the Telephone Consumer Protection Act

26
                                    47 U.S.C. §227 et seq.

27
                   • As a result of Defendant’s negligent violations of 47 U.S.C.

28
                    §227(b)(1), Plaintiff and the Class members are entitled to and



                                   CLASS ACTION COMPLAINT
                                              -9-
     Case 2:21-cv-05526-SVW-MAR Document 1 Filed 07/08/21 Page 10 of 10 Page ID #:10




 1                  request $500 in statutory damages, for each and every violation,
 2                  pursuant to 47 U.S.C. 227(b)(3)(B); and
 3                 • Any and all other relief that the Court deems just and proper.
 4                             SECOND CAUSE OF ACTION
 5     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 6                                   47 U.S.C. §227 et seq.
 7                 • As a result of Defendant’s willful and/or knowing violations of 47
 8                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 9                  and request treble damages, as provided by statute, up to $1,500, for
10                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
11                  U.S.C. §227(b)(3)(C); and
12                 • Any and all other relief that the Court deems just and proper.
13                                      JURY DEMAND
14           39.    Pursuant to his rights under the Seventh Amendment to the United
15     States Constitution, Plaintiff demands a jury on all issues so triable.
16
17           Respectfully Submitted this 8th day of July, 2021.
18                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                      By: /s Todd M. Friedman
19
                                          Todd M. Friedman
20                                        Law Offices of Todd M. Friedman
21
                                          Attorney for Plaintiff

22
23
24
25
26
27
28



                                     CLASS ACTION COMPLAINT
                                               -10-
